In an action in which a judgment of divorce of the Supreme Court, Westchester County, was entered July 16, 1971, plaintiff appeals from so much of the judgment as awarded her alimony of $150 per week and directed that she shall be responsible for the expenses of maintaining the marital home and *678its contents. Judgment modified, on the facts, by striking from the third j decretal paragraph thereof the provision that “ plaintiff shall be responsible for the expenses of maintaining such marital home and said contents ” and substituting therefor the following: " defendant shall be required to defray the mortgage payments, insurance and taxes accruing on the marital residence.” As so modified, judgment affirmed insofar as appealed from, with costs to plaintiff. Under the circumstances of this ease and of the respective parties, it is our opinion that justice requires that defendant bear the expenses of maintenance of the marital abode (see Domestic Relations Law, § 236). Munder, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.